Title: To Alexander Hamilton from Edward Stevens, 23 December 1777
From: Stevens, Edward
To: Hamilton, Alexander


Edinburgh Decem: 23rd. 1777
My Dear Hamilton
Tho’ I have written you so repeatedly since my Arrival in Scotland, without having ever received an Answer, and ‘tho’ I am, at present, uncertain whether you have escaped those Dangers, to which you have been so long exposed in Defence of the glorious Cause in wh: you are engaged; yet so anxious am I to hear Something concerning you, and to convince you that I still retain the most sincere and disinterested Friendship for you, that I have determined to hazard this Letter at least, by the Way of France, the only possible mode of Conveyance to the continental Army, which the present State of Affairs allows of. If you have ever had any Reason, my dear Hamilton, to beleive the Sincerity of my Friendship, you may readily conceive the disagreeable Sensations I felt at my Departure from New York, and those which I still continue to experience from the anxious and uncertain State in which I remain concerning my Friends in that Part of the World. Why have you not written me a single Line since our Separation? Has your Anxiety for publick Affairs entirely eradicated from your Mind all remembrance of your private Concerns? Or have you forgotten those Vo⟨ws⟩ of eternal Friendship, which we have so often mutually exchanged? I am perfectly at a Loss I assure you, my Dr: Hamilton, to account for your Silence. I have written you frequently, and, as I know that you was at a Distance from New York, enclosed your Letters to some of our common Friends in that City, and requested them to transmit them to you. But I have not been able to collect the least Intelligence concerning you from any Quarter, untill very lately your Friend Dr: Knox informed me, that he had heard from you, that you was perfectly well, and that you had been exalted to the Rank of Col: and Aid de Camp to general Washington. You may be certain I received these Accounts with the most unfeigned Pleasure, especially as I was perfectly convinced that they were the Rewards of essential Services. Write me my Dear Hamilton by the first opportunity, and direct to me at this University. I was lately honoured with the Degree of M.D., and hope soon to have the Pleasure of seeing you, as I shall take the first opportunity that offers, let the Consequence be what it will. I congratulate you my Dr: Friend on the late Successes of the united States against their tyrannical adversaries. I never read any Thing that gave me more Pleasure, than the accounts, which have been lately published concerning the Capitulation of Gen: Burgoyne. Why did you grant the Puffer, the Boaster, the Savage ⟨as⟩ his Proclamation proves him to be) such favorable Terms? I am glad you have humbled his Pride, and with his, that of his Directors, Advocates and Abettors. The Inhabitants of great Britain begin to despond ⟨and if⟩ the provincial Forces are but strenuous in their ⟨oppo⟩sition, they have nothing now to fear. The ⟨time is ap⟩proaching, when I hope to see America ⟨one of the⟩ most flourishing Republics in the World. ⟨Nothing can⟩ now prevent it from being so, but the volun⟨tary submis⟩sion of its Inhabitants, which Pray God avert. Excuse this hasty, wild Scrawl, as I have been obliged to write in the utmost Hurry, and beleive me to be
My Dr. Ham   Yours inviolably
